Case 2:19-cv-13184-ILRL-DMD Document 51-8 Filed 08/25/20 Page 1 of 4




             EXHIBIT G
DocuSign Envelope ID: 58C2C614-EBC7-4AE1-A804-885ED24EAA88
                  Case 2:19-cv-13184-ILRL-DMD Document 51-8 Filed 08/25/20 Page 2 of 4




                                           UNITED STATES DISTRICT COURT
                                           EASTERN DISTRICT OF LOUISIANA


             ETDO PRODUCTIONS, LLC,

                                  Plaintiff,

                          v.

             ALFREDO CRUZ, MICHELE ROSSI,
             MICHELE HUDAK, MARISA NAQUIN,
             SONYA BOURGEOIS, LISETTE BAYLE,
             RENEE PASTOR, and DISCO AMIGOS
                                                                 CIVIL ACTION NO. 19-CV-13184-ILRL-
             SOCIAL AID AND PLEASURE CLUB,
                                                                 DMD
                                 Defendants.
                                                                 JUDGE IVAN L.R. LEMELLE
             DISCO AMIGOS SOCIAL AID AND
                                                                 MAGISTRATE JUDGE DANA M.
             PLEASURE CLUB,
                                                                 DOUGLAS
                               Counterclaimant,

                          v.

             ETDO PRODUCTIONS, LLC, JERRY
             LENAZ, and FRANCOIS CAMENZULI,

                            Counter-Defendants.



                                            DECLARATION OF MICHELE ROSSI

                1. I, Michele Rossi, am over the age of eighteen and competent to testify to the matters set
                   forth in this Declaration.

                2. I have personal knowledge of the facts set forth herein.

                3. I am a named defendant in the above-captioned action.

                4. I have been a member of DASAPC in good standing since 2016.

                5. I have served continuously on the board of directors of DASAPC since the 2017-2018
                   season and to date.

                6. I am currently a member of the Executive Committee of DASAPC serving as President.

                                                             1
DocuSign Envelope ID: 58C2C614-EBC7-4AE1-A804-885ED24EAA88
                  Case 2:19-cv-13184-ILRL-DMD Document 51-8 Filed 08/25/20 Page 3 of 4




                7. As President of DASAPC, I signed contracts on behalf of DASAPC in 2019 and
                   2020. ETDO was not involved in the negotiation or signing of these contracts.

                8. DASAPC paid ETDO $9,800 per year for the 2016-2017 season and $12,000 for
                   the 2017-2018 season.

                9. ETDO’s equipment was not well-maintained and in Spring 2018 the van broke
                   down beyond repair, even though ETDO was required to provide well-maintained
                   equipment under the production services agreement with DASAPC.

                10. Starting in December 2016, I started to assist Lenaz with bookkeeping
                    responsibilities which allowed me access to the Xero accounting software. Board
                    member Roy Guercio was also given access to the Xero accounting software and
                    took over my bookkeeping responsibilities.

                11. At times, Camenzuli and Lenaz would pay for items for ETDO’s equipment out of
                    DASAPC’s treasury, even though DASAPC was paying between $800 and $1,000
                    per month to ETDO.

                12. ETDO used members of Disco Amigos and their families as “labor” before, during
                   and after parades and did not compensate them, even though ETDO was being
                   compensated to provide labor to DASAPC under the production services
                   agreement.

                13. The board of DASAPC became dissatisfied with ETDO’s services under the agreement
                   and advised the Executive Committee/ETDO owners several times that it no longer wanted
                   to continue the production services agreement under the terms stated. The board asked
                   Lenaz/Camenzuli/ETDO to be presented with a new production services agreement to no
                   avail.

                14. In the board meeting held on September 26, 2018, the DASAPC board advised
                    ETDO that the production services agreement would be on a month to month basis.
                    There was no annual agreement for monthly payments and no advance payments
                    were approved by the board.

                15. Lenaz/Camenzuli/ETDO made advance payments from the DASAPC treasury that
                    were unauthorized by the DASAPC board of directors.

                16. Even ETDO’s own financial expert witness Luby stated in his report that, as of the date
                    of his report, ETDO owes DASAPC $4,698.30 plus $5,600 for storage and usage fees
                    that were not approved by the board. These amounts have never been repaid to
                    DASAPC.



                                                             2
DocuSign Envelope ID: 58C2C614-EBC7-4AE1-A804-885ED24EAA88
                  Case 2:19-cv-13184-ILRL-DMD Document 51-8 Filed 08/25/20 Page 4 of 4




                17. Executive officers are to serve three-year terms under the DASAPC bylaws. Lenaz and
                    Camenzuli’s terms ended as of August 31, 2019. The new executive board consists of
                    Michele Rossi, Marisa Naquin and Michele Hudak.

                18. When Camenzuli’s three-year term ended in May, 2018, he was approved to serve in an
                    unspecified interim capacity on the executive committee for the 2018-2019 season, or until
                    a replacement was nominated and approved by the board in accordance with the bylaws.

                19. Lenaz’s term as President/Treasurer of DASAPC ended at the end of the 2018-2019 season.
                    Lenaz was replaced by President Michele Rossi and Treasurer, Marisa Naquin.

                20. As treasurer and lead of the finance committee Lenaz was responsible for calling meetings
                    of the finance committee to assist with development of the budget.

                21. I, along with Roy Guercio and Lenaz comprised the finance committee and made available
                    for budget planning. However, Lenaz was never available for budget planning conferences
                    with Roy and me.

                22. Official board meeting agenda from 6/18/14, 5/16/18, 6/27/18, 8/22/18, 9/26/18, 10/24/18,
                    1/23/19 show that Lenaz was the lead of the finance committee responsible for presenting
                    the budget to the board. Most of the time, the budget items stayed in the Executive
                    Committee “parking lot” of items that were to be pushed off into the future.

                23. A board meeting was held on July 25, 2019 and minutes were taken and circulated to the
                    board by executive committee member Kim Janowski.

                24. The entire board of directors of DASAPC including all executive committee members
                    attended a board meeting on August 21, 2019.



                                                             _____________________________________
                                                             MICHELE ROSSI

                                                              8/24/2020




                                                               3
